DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ruybal et al. (US 20190176801, hereinafter Ruybal) in view of Aggoune et al. (US 20200216058, hereinafter Aggoune), and further in view of Yoon (US 20170066328, hereinafter Yoon).
Regarding claim 1, Ruybal teaches a vehicle drive system configured to execute a) a basic drive force control in which a vehicle drive device applies, to an own vehicle, a drive force in accordance with a request of a driver (See at least Ruybal: Para. 0025), b) a first drive force changing control for changing the drive force to be applied in the basic drive force control, based on a variation in a wheel rotational speed (See at least Ruybal: Para. 0100), and…
Yet, Ruybal does not explicitly teach:
c) a second drive force changing control for changing the drive force to be applied in the basic drive force control for a purpose different from a purpose of changing the drive force in the first drive force changing control,
wherein the first drive force changing control is configured such that a change amount of the drive force in the first drive force changing control is determined based on the wheel rotational speed from which is eliminated a variation in the wheel rotational speed caused by execution of the second drive force changing control.
However, in the same field of endeavor, Aggoune teaches:
c) a second drive force changing control for changing the drive force to be applied in the basic drive force control for a purpose different from a purpose of changing the drive force in the first drive force changing control (See at least Aggoune: Para. 0031),…

Although Ruybal in combination with Aggoune teaches the first drive force and the second drive force, Ruybal in combination with Aggoune does not explicitly teach:
wherein the first drive force changing control is configured such that a change amount of the drive force in the first drive force changing control is determined based on the wheel rotational speed from which is eliminated a variation in the wheel rotational speed caused by execution of the second drive force changing control.
However, in the same field of endeavor, Yoon teaches:
wherein the first drive force changing control is configured such that a change amount of the drive force in the first drive force changing control is determined based on the wheel rotational speed from which is eliminated a variation in the wheel rotational speed caused by execution of the second drive force changing control (See at least Yoon: Para. 0118). As Yoon teaches that an accurate effect is derived by excluding or eliminating influence caused by other factors.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a vehicle drive system of Ruybal in combination with Aggoune, to incorporate eliminating variation of other control, as taught by Yoon, for the benefit of increasing accuracy (see at least Yoon: 0118).

Regarding claim 3, Ruybal in combination with Aggoune and Yoon teaches the vehicle drive system according to claim 1. Aggoune further teaches:
 (See at least Aggoune: Para. 0031).
It would have been obvious to one of ordinary skill in the art to include in a vehicle drive system of Ruybal with a second drive force changing control as taught by Aggoune since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide adaptive cruise control.

Regarding claim 5, Ruybal in combination with Aggoune and Yoon teaches the vehicle drive system according to claim 1. Ruybal further teaches:
wherein the vehicle drive device includes an electric motor as a drive source (See at least Ruybal: Para. 0020).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ruybal in view of Aggoune and Yoon as applied to claim 1 above, and further in view of Kinoshita et al. (US 20120065826, hereinafter Kinoshita).
Regarding claim 2, Ruybal in combination with Aggoune and Yoon teaches the vehicle drive system according to claim 1. 
Yet, Ruybal in combination with Aggoune and Yoon does not explicitly teach:
wherein the first drive force changing control is a sprung-vibration damping control executed for damping a vibration of a body of the vehicle that arises from road input.
However, in the same field of endeavor, Kinoshita teaches:
(See at least Kinoshita: Para. 0002, 0009). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle drive system of Ruybal in combination with Aggoune and Yoon, to incorporate sprung-vibration damping control, as taught by Kinoshita, for the benefit of increasing efficiency and accuracy (see at least Kinoshita: 0020).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ruybal in view of Aggoune and Yoon as applied to claim 1 above, and further in view of TAKAHARA et al. (US 20210146914, hereinafter TAKAHARA).
Regarding claim 4, Ruybal in combination with Aggoune and Yoon teaches the vehicle drive system according to claim 1. 
Yet, Ruybal in combination with Aggoune and Yoon does not explicitly teach:
wherein the second drive force changing control includes a sharing load ratio changing control for changing, in turning of the own vehicle, a ratio between a load of a body of the vehicle shared by front wheels and a load of the body of the vehicle shared by rear wheels.
However, in the same field of endeavor, TAKAHARA teaches:
wherein the second drive force changing control includes a sharing load ratio changing control for changing, in turning of the own vehicle, a ratio between a load of a body of the vehicle shared by front wheels and a load of the body of the vehicle shared by rear wheels (See at least TAKAHARA: Para. 0003). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle drive system of Ruybal in combination with (see at least TAKAHARA: 0003).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruybal in view of Aggoune and Yoon as applied to claim 1 above, and further in view of Kato (US 20170334426, hereinafter Kato).
Regarding claim 6, Ruybal in combination with Aggoune and Yoon teaches the vehicle drive system according to claim 1. 
Yet, Ruybal in combination with Aggoune and Yoon does not explicitly teach:
wherein the drive force to be applied to the own vehicle is determined by adding, to the drive force determined by the basic drive force control, the change amount of the drive force determined by the first drive force changing control and a change amount of the drive force determined by the second drive force changing control.
However, in the same field of endeavor, Kato teaches:
wherein the drive force to be applied to the own vehicle is determined by adding, to the drive force determined by the basic drive force control, the change amount of the drive force determined by the first drive force changing control and a change amount of the drive force determined by the second drive force changing control (See at least Kato: Para. 0072). As Kato teaches the idea of combination of forces of effects.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle drive system of Ruybal in combination with Aggoune and Yoon, to incorporate forces combination, as taught by Kato, for the benefit of realizing good driving experience (see at least Kato: 0005).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663